06/01/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                          May 31, 2022

               IN RE: CONSERVATORSHIP OF ABIGAIL OLMORE

                  Appeal from the Chancery Court for Hamilton County
                    No. 21-G-164      Pamela A Fleenor, Chancellor
                        ___________________________________

                              No. E2022-00588-COA-R3-CV
                          ___________________________________


Because the notice of appeal was not timely filed, this Court lacks jurisdiction to consider
this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, C.J.; THOMAS R. FRIERSON, II, J.; AND KRISTI M. DAVIS, J.

Kevin R. Olmore, Tooele, Utah, pro se appellant.

Trevor Fielding Atchley, Chattanooga, Tennessee, for the appellee, Pamela M. Pfister.

R. Dee Hobbs, Chattanooga, Tennessee, for the appellee, Abigail Olmore.

                                 MEMORANDUM OPINION1

       Upon a review of the notice of appeal and the judgment of the Chancery Court for
Hamilton County (“the Trial Court”), this Court determined that the notice of appeal was
not timely filed in accordance with Rule 4(a) of the Tennessee Rules of Appellate
Procedure. The Trial Court’s judgment was entered on February 14, 2022. Appellant,
Kevin R. Olmore (“Appellant”), filed his notice of appeal in this Court on May 3, 2022,

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
which is seventy-eight days after entry of the Trial Court’s judgment. By Order entered
May 6, 2022, this Court ordered Appellant to show cause why this appeal should not be
dismissed. Appellant responded to our show cause order, agreed that the appeal was
untimely filed, and asserted that his understanding was that he could file an appeal at any
time.

        A notice of appeal “shall be filed with the clerk of the appellate court within 30 days
after the date of entry of the judgment appealed from . . ..” Tenn. R. App. P 4(a). “The
thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); see also Ball v. McDowell, 288
S.W.3d 833, 836 (Tenn. 2009). If a notice of appeal is not timely filed, this Court is not at
liberty to waive the procedural defect. Tenn. R. App. P. 2.; see also Arfken & Assocs., P.A.
v. Simpson Bridge Co., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002).

       As Appellant failed to file his notice of appeal within thirty days of entry of the Trial
Court’s judgment, the notice of appeal was untimely filed, thus depriving this Court of
jurisdiction. This appeal is hereby DISMISSED. Costs on appeal are taxed to Appellant,
Kevin R. Olmore, for which execution may issue.


                                                           PER CURIAM




                                             -2-